SULLIVAN, Justice,
for the Court:
On February 13, 1990, Randy Bush was tried and convicted for the unlawful, wilfull and felonious, knowing and inten*657tional sale of cocaine. Bush was sentenced to a term of fifteen (15) years in the custody of the Mississippi Department of Corrections and ordered to pay a fine of $20,-000.00. Bush appealed to this Court and the case was remanded for the purpose of conducting a Batson hearing as required by Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). 585 So.2d 1262. The trial was conducted by a jury of six blacks and six whites. Bush, a white defendant, had standing to object to the use of peremptory challenges to strike potential black jurors. Powers v. Ohio, — U.S. -, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991).
On December 10, 1991, the Batson hearing was held in the Circuit Court of Lownes County, Mississippi. It was established that the State used five of its six peremptory challenges on black veniremen all below the age of 30. The State offered race neutral reasons for striking each individual black juror. Counsel for Bush offered no evidence to rebut the State’s reasons for striking the jurors. The trial court was unable to find any supportable inference of discrimination and therefore found that Bush had not established a pri-ma facie case. The trial court found that there was no merit to Bush’s Batson/Pow-ers challenge.
Therefore, this Court affirms the sentence of Randy Bush to a term of fifteen (15) years in the custody of the Mississippi Department of Corrections and payment of a fine of $20,000.00.
CONVICTION OF SALE OF A CONTROLLED SUBSTANCE, COCAINE, AND SENTENCE OF FIFTEEN (15) YEARS IMPRISONMENT IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS AND PAYMENT OF A FINE OF $20,000.00 AFFIRMED.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, PITTMAN, BANKS and McRAE, JJ., concur.